


Exhibit 10.53

 

[g15332kii001.jpg]

 

October 20, 2008

 

Dr. Thomas C. Wessel

22 Cliffwood Street

Lenox, MA  01240

 

Dear Tom:

 

I am pleased to confirm our offer of employment to you as Chief Medical Officer
reporting to Ron Cohen, President and Chief Executive Officer.

 

The terms of the offer are as follows:

 

1.     The salary is $360,000 per annum, payable semi-monthly.

 

2.     You will receive a signing bonus of $75,000 payable within the first 30
days of your start date. If, within the first twelve months of employment, you
voluntarily terminate your employment with the Company, you agree to reimburse
the Company on a prorated basis.

 

3.     Your start date is November 3, 2008.

 

4.     You will be eligible to participate in the Company’s benefit plans one
month from your hire date.

 

5.     You will also be eligible to participate in the Company’s 401(k) plan and
Flexible Spending Accounts one month from your hire date.

 

6.     Effective January 1, 2009 you will be eligible for 15 days of vacation
and 6 personal/sick days.

 

7.     You will receive a base grant of 50,000 options of Acorda common stock,
vesting over four years.  In accordance with the Company’s standard option grant
procedures, the first 25% of your options will vest at the end of your first 12
months of employment, and the remaining 75% will vest on a quarterly basis over
the remaining three years.  The grant date will be determined as your new hire,
assuming you actually start on that date.  The strike price will be the market
price of the stock at the close of business on the date of grant.

 

--------------------------------------------------------------------------------


 

8.     In addition, you will receive 25,000 shares of restricted stock of Acorda
common stock, vesting annually over a three-year period.  The grant date will be
determined as your new hire start date.

 

9.     In addition to a year-end performance review, you will be eligible to
participate in the Company’s Merit Increase Program, Annual Cash Bonus Program
and Acorda Equity Program with a potential to receive a pro-rated, merit
increase, cash bonus and equity grant.   Your Annual Cash Bonus Program target
is 35% of base salary and is based on the Company’s performance against the
Corporate Goals and individual/team performance against goals established for
that bonus year.  Bonus targets include a possible range of zero and can exceed
100% for an individual/team goal or in aggregate.    Eighty percent of your
target is attributed to Company performance and twenty percent is attributed to
individual/team performance.  The Annual Cash Bonus Program and the Acorda
Equity Program are subject to approval by the Board of Directors.

 

10.   You will make good faith efforts to relocate to the New York tri-state
area by September 2009.  In recognition of the fact that potential challenges to
this timeline may arise, such as, for example, housing market conditions, you
will receive the following considerations:  If you relocate within eighteen
months of employment, you will receive our full relocation package to include
house hunting trips, commissions on the sale of residence (not to exceed 6%),
legal fees associated with the sale of residence, legal fees associates with the
purchase of a new residence and fees for securing a mortgage on a new residence
to include appraisal fee, credit report, processing fee, underwriting fee, title
insurance, recording fee, but to exclude pre-paid points, interest expense and
property taxes, and the move of your goods to the new location.  In addition,
you will receive temporary living assistance to include for up to one-year, an
apartment and reimbursement of reasonable commuting expenses to and from Boston,
such as mileage, gas and if necessary, occasional flight accommodations not to
exceed an aggregate $35,000.   In the event you do not sell your home within the
first year of employment, you may apply the remaining portion of the $35,000 to
temporary housing and/or to the reimbursement of reasonable commuting expenses
for an additional six months.  At the point your relocation is complete or after
eighteen months, whichever comes first, all temporary living assistance will
cease.  If within the first twelve months of relocating, you voluntarily
terminate your employment with the Company, you agree to reimburse the Company
for such relocation expenses and temporary living expenses on a prorated basis.

 

11.   To comply with INS regulations, please bring with you on your first day of
work, proof verifying your right to work in the United States.  Some examples
are passport, driver’s license and Social Security card, or certificate of
citizenship, etc.

 

12.   This letter is not intended, nor should it be considered, as an employment
contract for a definite or indefinite period.  Once employed, you will be an
employee at

 

2

--------------------------------------------------------------------------------


 

will.  This letter also constitutes the understanding between us with respect to
our offer of employment, and replaces and supercedes any previous understandings
or arrangements.

 

Tom, we are delighted to extend this offer to you.

 

If you are in agreement with the terms outlined above, please sign and date one
copy of this letter and return it to me at your earliest convenience.

 

Should you have any questions regarding any of the above or any other matter,
please contact me.  My telephone number is (914) 347-4300, ext. 159.  You can
email me at dduca@acorda.com.

 

Sincerely,

 

 

 

 

 

Denise J. Duca

 

Sr. Vice President - Human Resources

 

 

 

CC:

Ron Cohen, President and CEO

 

 

 

Accepted:

 

 

 

 

 

 

 

 

Signature

Date

 

3

--------------------------------------------------------------------------------
